Opinion filed July 3, 2014




                                      In The


        Eleventh Court of Appeals
                                   ____________

                              No. 11-13-00143-CV
                                   ____________

                 JESSE PANDO, Appellant
                           V.
      ADAELIA QUINONEZ AND MINOR DAUGHTER, S.Q.,
                        Appellees


                      On Appeal from the 161st District Court
                              Ector County, Texas
                           Court Cause No. B-134,569

                      MEMORANDUM OPINION
       Jesse Pando appeals a nonappearance default judgment entered against him
for $25,000 in damages in favor of Adaelia Quinonez and her minor daughter,
S.Q., for their tort claims against Appellant. We affirm the trial court’s judgment.
                                   I. Background
      Appellees, Adaelia Quinonez and her minor daughter, S.Q., filed the
underlying action on November 30, 2012. In their petition, Appellees alleged
claims of assault, offensive physical contact, threat of bodily injury, intentional
infliction of emotional distress, and fraud that arose out of an incident at a church.
      Appellant did not answer the lawsuit or appear. On January 17, 2013, the
trial court heard Appellees’ request for a default judgment. On February 1, 2013,
the trial court entered a default judgment against Appellant in the amount of
$25,000 plus 5% interest and required Appellant to pay all court costs.
      Appellant then moved for a new trial. After hearing evidence on the matter,
the trial court denied the motion. This appeal followed.
                                 II. Issues Presented
      In three issues on appeal, Appellant argues that the trial court erred when it
(1) refused to allow him the opportunity to present evidence, (2) allowed
Appellees’ counsel to misrepresent a letter of resignation he wrote concerning
another case, and (3) objected to crucial evidence in this case.
                              III. Standard of Review
      A trial court’s denial of a motion for new trial is reviewed for an abuse of
discretion. In re R.R., 209 S.W.3d 112, 114 (Tex. 2006). A trial court abuses its
discretion when it acts without reference to any guiding rules or principles.
Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985).
                                    IV. Analysis
      We hold that Appellant has waived his complaints on appeal due to
inadequate briefing. Appellant’s brief fails to conform to several requirements in
Texas Rule of Appellate Procedure 38.1: the brief fails to identify the involved
parties, contains no table of contents or index of authorities, and makes no citation
to the record. See TEX. R. APP. P. 38.1(a)–(d), (g)–(i); Hernandez v. Hernandez,
318 S.W.3d 464, 466 (Tex. App.—El Paso 2010, no pet.) (finding that, when
appellate issues lack citation to the record, nothing is presented for review).


                                           2
      Although Appellant provides, in his brief, the relevant factors used to
determine if a motion for new trial was properly denied, his issues do not
correspond to these factors, and much of his argument consists of unsupported
assertions. See San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex.
App.—Houston [14th Dist.] 2005, no pet.) (holding that parties asserting error on
appeal must put forth specific argument and analysis showing the record and the
law supports their contentions); Franklin v. Enserch, Inc., 961 S.W.2d 704, 711
(Tex. App.—Amarillo 1998, no pet.) (holding that presenting attenuated
unsupported argument waives complaint). The fact that Appellant is a pro se
litigant does not exempt him from the rules of appellate procedure. See Wheeler v.
Green, 157 S.W.3d 439, 444 (Tex. 2005). We hold that Appellant’s claims have
been waived due to insufficient briefing.
      Even if we assumed, without deciding, that Appellant’s claims have not been
waived, he has failed to show that the trial court erred when it refused to grant his
motion for new trial. A default judgment should be set aside and a new trial
granted if (1) the failure to answer was not intentional or the result of conscious
indifference but was due to a mistake or accident, (2) the defendant sets up a
meritorious defense, and (3) the motion is filed when granting a new trial would
not result in delay or otherwise injure the plaintiff. See Craddock v. Sunshine Bus
Lines, Inc., 133 S.W.2d 124, 126 (Tex. 1939). A court must grant a defendant’s
motion for new trial only if all three Craddock factors are satisfied. Dir., State
Emps. Workers’ Comp. Div. v. Evans, 889 S.W.2d 266, 268 (Tex. 1994).
      When determining whether the defendant’s failure to file an answer was
intentional or due to conscious indifference, a court looks to the knowledge and
acts of the defendant. Id. at 269. Not understanding a citation and then doing
nothing following service of process does not constitute a mistake of law sufficient


                                            3
to meet the Craddock requirements. Butler v. Dal Tex Mach. & Tool Co., 627
S.W.2d 258, 260 (Tex. App.—Fort Worth 1982, no writ).
       At the hearing on his motion for new trial, Appellant acknowledged he was
served with process of several legal documents in this case, including the original
petition.   Although Appellant claimed that he did not respond to the petition
because he thought that the document meant he was being sued in cause number
A-133,375, Appellant admitted that he read the petition and realized that it had a
cause number other than A-133,375.1
       Based on the evidence above, we find that the trial court could have
reasonably concluded that the cause of Appellant’s failure to answer was not
mistake or accident, but was his own neglect and conscious indifference. See
Butler, 627 S.W.2d at 260. Because Appellant has failed to establish the first
requirement under Craddock, we need not discuss whether he met the other two
factors. See Freeman v. Pevehouse, 79 S.W.3d 637, 648 (Tex. App.—Waco 2002,
no pet.) (holding that, because appellant failed to satisfy the first element of the
Craddock test, the trial court did not err when it denied his motion for new trial).
       We hold that the trial court did not abuse its discretion when it denied
Appellant’s motion for new trial. Appellant’s three issues are overruled.
                                 V. This Court’s Ruling
       We affirm the judgment of the trial court.



July 3, 2014                                             MIKE WILLSON
Panel consists of: Wright, C.J.,                         JUSTICE
Willson, J., and Bailey, J.


       1
        Cause number A-133,375, titled Iglesia Fundamento Sobre la Roca v. Arturo Salinas,
was heard before the 70th District Court in Ector County. According to Appellant, the parties
involved in this case were also involved in cause number A-133,375.
                                             4